DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/540,528 filled on 08/14/2019.
Claims 1-19 are presented for examination.

Claim Objections
Claims 1, 3, 7, and 10-13 are objected to because of the following informalities:
a)	Regarding claim 1, the phrase “available acceleration and deceleration speeds” should apparently be “available acceleration speed and available deceleration speed]]s]]”. Claim 11 is also objected for the same reasons as discussed above with respect to claim 11. Appropriate correction is required. 
b)	Regarding claims 2-3, the phrase “calculated” should apparently be “the computed” for consistency of wording of the phrase in the claims. Claims 7,  12-13 are objected for the same reason as discussed above for the phrase “calculated” which to be corrected as “computed” for consistency of wording of the phrase in the claims. Appropriate correction is required.
c)	Claim 10 is directed a non-transitory computer readable recording medium should be re-written with all the limitations of the method claim in an independent form. Appropriate correction is required. 

d)	Regarding claim 12, the phrase “an acceleration and deceleration speed computation unit” should apparently be “an acceleration speed computation unit and a deceleration speed computation unit”. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, 2, 4, 6, 8, 11, 12, 14, 16 and 18 recite the phrase “capable of “. It has been held that the recitation that an element is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Claim 12 recites functional recitation that “the minimum available passing speed is calculated by dividing a distance from a current position of the vehicle to the forward traffic light by the remaining time; the available acceleration speed is calculated by multiplying a maximum acceleration speed by the remaining time; and the first margin speed is calculated by subtracting the current vehicle speed from the minimum available passing speed” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set forth in 35 USC S 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172,388 O.G. 279.
Claim 10 includes “executing the method of claim 1” and hence the use the phrase “capable of” "capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Claims 2-9, and 12-19 are also rejected by the virtue of their dependency on independent claim 1 and 11.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit”, “outputting unit” in Claim 11, “passing speed computation unit”, “acceleration and deceleration speed computation 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are 
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuno (US 2011/0018701).

US 2011/0018701) teaches a method of controlling a vehicle (See Para. [0008], discloses “he method further comprises determining by the in-vehicle apparatus whether the vehicle can pass the traffic light when maintaining the vehicle speed according to the calculated at-constant-speed required time and the obtained traffic light information”), the method comprising: 
acquiring, by a communication unit, traffic light information of a forward traffic light ahead of the vehicle (See Para. [0006], obtain traffic light information);
determining, by a processor, whether the vehicle is capable of passing through the forward traffic light without stopping based on the traffic light information, a current vehicle speed of the vehicle, (See Para. [0006], “determine whether the vehicle can pass the traffic light by maintaining the vehicle speed, according to the at-constant-speed required time and the traffic light information”); and
when the vehicle is capable of passing through the forward traffic light without stopping, outputting, by the processor, a guidance speed for enabling the vehicle to pass through the forward traffic light without stopping (See Para. [0062], “the vehicle can pass the traffic light S without stopping by maintaining the vehicle speed V0”), available acceleration and deceleration speeds of the vehicle (See Para. [0038], “the brake device control unit 50 outputs the deceleration quantity as a regeneration limit deceleration quantity a to the in-vehicle control unit 60.  In a state where neither acceleration nor braking is performed, the brake device control unit 50 causes the regenerative braking device C1 to generate the regenerated-power-limit braking power.  Therefore, in the state where neither acceleration nor braking is performed, the vehicle decelerates by the regeneration limit deceleration quantity .alpha”); and 
wherein the forward traffic light information includes at least information on a current signal of the traffic light (See Para. [0007], discloses “obtain traffic light information including a location of the traffic light, a lighting cycle, and a transition time before a color of the traffic light is changed to a subsequent color”) and information on a remaining time until the current signal is changed to another signal indicating a change in a passability of the vehicle (see Para. [0006]-[0007], “obtain traffic light information including a transition time before a color of the traffic light is changed to a subsequent color”, and see Para. [0023]-[0024], [0043]-[0044], “The traffic light information includes the location (absolute position) of the traffic light S, a lighting cycle of the traffic light S, a lighting time Tb and Tr of the colors of the traffic light S, a lighting color when the traffic light S transmits the traffic light information, and a transition time TR when the traffic light S transmits the traffic light information”, and Para. [0062], “when the traffic light passing determination unit 63 determines that the traffic light S will activate the blue signal light 11a after the first required time Tc1 elapses, the in-vehicle notification control unit 66 causes a display unit or a speaker to notify that "the vehicle can pass the traffic light S without stopping by maintaining the vehicle speed V0”). The Examiner notes that Mizuno teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Mizuno to 

Claim 10 is directed to a non-transitory computer readable recording medium having recorded thereon a program for executing the method 1 above. Therefore, claim 10 is rejected for the same rationales set forth as above.

Claim 11. Mizuno teaches a vehicle (See Abstract, “a vehicle to arrive at a traffic light when the vehicle maintains a present speed”) comprising:
a communication unit (See Fig. 2) configured to acquire traffic light information on a forward traffic light ahead of the vehicle (See Para. [0006], obtain traffic light information); 
a traffic signal processor (See Fig. 2) configured to:
determine whether the vehicle is capable of passing through the forward traffic light without stopping based on the traffic light information, a current vehicle speed of the vehicle (See Para. [0006], “determine whether the vehicle can pass the traffic light by maintaining the vehicle speed, according to the at-constant-speed required time and the traffic light information”), and available acceleration and deceleration speeds of the vehicle (See Para. [0038], “the brake device control unit 50 outputs the deceleration quantity as a regeneration limit deceleration quantity a to the in-vehicle control unit 60.  In a state where neither acceleration nor braking is performed, the brake device control unit 50 causes the regenerative braking device C1 to generate the regenerated-power-limit braking power.  Therefore, in the state where neither acceleration nor braking is performed, the vehicle decelerates by the regeneration limit deceleration quantity .alpha”), and
determine a guidance speed for enabling the vehicle to pass through the forward traffic light without stopping (See Para. [0062], “the vehicle can pass the traffic light S without stopping by maintaining the vehicle speed V0”); and
an outputting unit configured to output the guidance speed, wherein the forward traffic light information includes at least information on a current signal of the traffic light and information on a remaining time until the current signal is changed to another signal indicating a change in a passability of the vehicle see Para. [0006]-[0007], “obtain traffic light information including a transition time before a color of the traffic light is changed to a subsequent color”, and see Para. [0023]-[0024], [0043]-[0044], “The traffic light information includes the location (absolute position) of the traffic light S, a lighting cycle of the traffic light S, a lighting time Tb and Tr of the colors of the traffic light S, a lighting color when the traffic light S transmits the traffic light information, and a transition time TR when the traffic light S transmits the traffic light information”, and Para. [0062], “when the traffic light passing determination unit 63 determines that the traffic light S will activate the blue signal light 11a after the first required time Tc1 elapses, the in-vehicle notification control unit 66 causes a display unit or a speaker to notify that "the vehicle can pass the traffic light S without stopping by maintaining the vehicle speed V0”). The Examiner notes that Mizuno teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Mizuno to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uno et al. (US 20130076538), discloses “DRIVING ASSIST APPARATUS AND PROGRAM FOR THE SAME”;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/B M M HANNAN/Examiner, Art Unit 3664